PER CURIAM.
Appellant seeks review on an order that reserved ruling on his motion for post conviction relief. The trial court acted within its discretion when it reserved ruling pending the supreme court’s disposition in Williams v. State, 593 So.2d 1064 (Fla. 4th DCA 1992). Appellant has failed to demon*607strate jurisdiction in this court for certiora-ri review or as provided in Florida Rule of Appellate Procedure 9.140(g).
Accordingly, we dismiss this appeal for lack of jurisdiction.
APPEAL DISMISSED.
DELL and POLEN, JJ., concur.
ANSTEAD, J., dissents without opinion.